Citation Nr: 0633375	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 26, 2000 
for the grant of service connection for post-traumatic stress 
disorder(PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1987, and from January 1991 to October 1991.  He 
served in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2001 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia that granted service connection for PTSD, effective 
from May 26, 2000.  The veteran appeals for an earlier 
effective date of the award.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by VA rating decisions dated in February 1996 and 
January 1997; the veteran did not affect an appeal from those 
determinations and they became final.

2.  A claim for service connection for PTSD was received on 
May 26, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 2000 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD have been 
met.  As evidenced by the statement of the case and the 
supplemental statement of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate this claim.  This 
discussion also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
January 2004, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification, in conjunction with the statements of the case, 
has fully apprised the appellant of the evidence needed to 
substantiate this claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The Board would also point out that 
although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD.  Extensive 
private clinical records as well VA clinic notes have been 
associated with the claims folder.  The case was remanded for 
proper notice requirements in October 2003 at which time the 
appellant was informed that any additional information could 
be submitted in support of his claim.  The Board is unable to 
find that there is a reasonable possibility that further 
assistance to the veteran would aid in substantiating the 
claim currently under consideration.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to this issue.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)

The chronology of the record discloses that a claim for 
service connection for sinusitis was received in September 
1991.  Subsequently received in 1992 were extensive private 
clinical records showing that the appellant underwent 
extensive private work-up for numerous complaints between 
1991 and 1995.  At times he voiced vague emotional 
complaints, to include stress, for which no definitive 
diagnoses were recorded.  He was referred for counselling in 
1993.  The clinical report from counselling in 1993 was first 
received in 1996 and showed a diagnosis of panic disorder.

The veteran filed a claim for service connection for a 
psychiatric disability in March 1995.  On VA examination in 
April 1995, an assessment of "no psychiatric diagnosis at 
this time" was rendered.  

By rating actions dated in February 1996 and January 1997, 
service connection was denied for a psychiatric disorder due 
to an undiagnosed illness.  The veteran filed a notice of 
disagreement in March 1997 to the latter rating decision and 
was forwarded a statement of the case in June 1997.  He did 
not perfect an appeal to the statement of the case within the 
time frame allotted by law and this determination became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.1103 (2006). 

In a letter received on May 26, 2000, the veteran stated that 
he desired that his claim for a psychiatric condition be 
"reopened and reconsidered" and claimed service connection 
for PTSD.  He delineated the stressful situations and events 
in the Gulf which he believed precipitated PTSD.  Undated 
clinical records (previously submitted and believed to be 
generated in 1993), and clinic reports from Family 
Psychiatric Services dated in July 1997 were also received on 
May 26, 2000.  The latter showed a diagnosis of PTSD in 1997 
and suggested that such symptoms were related to the 
veteran's Persian Gulf War experience.

An examination for the VA was conducted in June 2001 
whereupon a diagnosis of PTSD based on the veteran's Gulf War 
experiences was confirmed.  By rating action dated in 
December 2001, service connection for PTSD was granted, 
effective from May 26, 2000.

In his substantive appeal dated in July 2002, the appellant 
avers that he initially filed a claim for a psychiatric 
disorder in 1993 that covered PTSD, depression, panic attacks 
and numerous other conditions as described in the Journal of 
Medicine.  He thus contends that although he had PTSD in 
1991, the effective date of service connection for such 
should at least date from the claim submitted in 1993.  

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.400 (2006).  The effective date for a reopened claim, 
after a final disallowance, shall be the date of receipt of 
the new claim or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(q)(1)(ii) (2006).  See Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 
247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also 
Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary. 38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2005).  Section 5101(a) 
is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim is any communication 
indicating an intent to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2006).

The Board finds that despite the veteran's assertions to the 
contrary, the evidence demonstrates that he did not file a 
claim for a psychiatric disorder until March 1995.  Clinical 
records received in 1992 did not provide any psychiatric 
diagnosis or sufficient findings from which a psychiatric 
disability claim might be construed.  The mere fact that 
medical records may reflect a complaint for the disorder for 
which service connection is ultimately granted does not, in 
and of itself, constitute an informal claim.  Such an 
application must indicate an intent to apply for benefits, or 
contain words indicating a determination of entitlement, or 
evidence of a belief in entitlement to a benefit.  See 38 
C.F.R. §§ 3.155, 3.1(p) (2006); see also Rodriguez v. West, 
189 F.3rd 1351 (Fed. Cir. 1999). 

In any event, the Board points out that service connection 
for a psychiatric disorder was denied in 1996 and 1997 and 
that the veteran did not perfect an appeal.  As noted 
previously, these decisions were final.  See 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1100 (2006).  
The law is clear that the effective date for a reopened 
claim, after a final disallowance shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) (2006).  The RO's 
unappealed decisions in February 1996 and January 1997 were 
final disallowances.

The veteran's request in May 2000 for service connection for 
psychiatric disability, characterized as PTSD, constituted a 
completely new claim as service connection had never been 
considered on this basis.  Cf. Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  Also received on May 26, 2000 was 
private clinical evidence showing a diagnosis of PTSD in 1997 
that had never been before the VA.  Prior to May 26, 2000, 
there was no document received by the RO that could be 
construed as a formal or informal application for PTSD.  
Therefore, the effective date of the grant can only be either 
the date of receipt of the new claim on May 26, 2000, or the 
date entitlement arose, whichever is later.  Here, the later 
of the two events is the date of receipt of the new claim on 
May 26, 2000.  Therefore, an earlier effective date is not 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The criteria for an award of 
an effective date prior to May 26, 2000 for service 
connection for PTSD have not been met.


ORDER

An effective date earlier than May 26, 2000 for the grant of 
service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


